        Case 1:20-cv-00583-DCN Document 9 Filed 03/08/21 Page 1 of 11




                         UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF IDAHO


  NOAH SCHRODER,
                                                  Case No. 1:20-cv-00583-DCN
                      Plaintiff,
                                                 INITIAL REVIEW ORDER
         v.                                      BY SCREENING JUDGE

  WARDEN JAY CHRISTENSEN,
  SERGEANT TAYLOR, SERGEANT
  BON JOVI, OFFICER BURRUS,

                      Defendants.


       The Complaint of Plaintiff Noah Schroder was conditionally filed by the Clerk of

Court due to his status as a prisoner and pauper. Dkts. 5, 1. A “conditional filing” means

that Plaintiff must obtain authorization from the Court to proceed. All prisoner and pauper

complaints seeking relief against a government entity or official must be screened by the

Court to determine whether summary dismissal is appropriate. 28 U.S.C. §§ 1915 &

1915A. The Court must dismiss any claims that state a frivolous or malicious claim, fail to

state a claim upon which relief may be granted, or seek monetary relief from a defendant

who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B). After reviewing the

Complaint, the Court has determined that Plaintiff may proceed on his claims, but will be

required to pursue his conditions of confinement claims in this case and his medical claims



INITIAL REVIEW ORDER BY SCREENING JUDGE - 1
         Case 1:20-cv-00583-DCN Document 9 Filed 03/08/21 Page 2 of 11




in a severed case that will be assigned a new case number.

                               REVIEW OF COMPLAINT

          1. Standard of Law

       A complaint must contain “a short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A complaint fails to state a claim for

relief under Rule 8 if the factual assertions in the complaint, taken as true, are insufficient

for the reviewing court plausibly “to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); see Bell

Atlantic Corp. v. Twombly, 550 U.S. 544 (2007). Pro se complaints must be liberally

construed. See Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010).

       Plaintiff brings claims under 42 U.S.C. § 1983, the civil rights statute. To state a

claim under § 1983, a plaintiff must allege a violation of rights protected by the

Constitution or created by federal statute proximately caused by conduct of a person acting

under color of state law. Crumpton v. Gates, 947 F.2d 1418, 1420 (9th Cir. 1991). For

Plaintiff’s purposes, 42 U.S.C. § 1983 is an implementing statute that makes it possible to

bring a cause of action under the amendments to the United States Constitution.

       Conditions of confinement that amount to cruel and unusual punishment violate the

Eighth Amendment of the federal Constitution. See Farmer v. Brennan, 511 U.S. 825, 832

(1994); Johnson v. Lewis, 217 F.3d 726, 731 (9th Cir. 2000). Prison officials have a duty

to ensure that prisoners are provided adequate shelter, food, clothing, sanitation, and

personal safety. See Farmer v. Brennan, 511 U.S. at 832; Keenan v. Hall, 83 F.3d 1083,

1098 (9th Cir. 1996); Hoptowit v. Ray, 682 F.2d 1237, 1246 (9th Cir. 1982). “The


INITIAL REVIEW ORDER BY SCREENING JUDGE - 2
         Case 1:20-cv-00583-DCN Document 9 Filed 03/08/21 Page 3 of 11




circumstances, nature, and duration of a deprivation of these necessities must be considered

in determining whether a constitutional violation has occurred.” Johnson v. Lewis, 217 F.3d

at 731. For example, the “‘more basic the need the shorter the time it can be withheld.’” Id.

(quoting Hoptowit, 682 F.2d at 1259). Unless the need is serious, temporary

unconstitutional conditions of confinement do not rise to the level of constitutional

violations. See Anderson v. County of Kern, 45 F.3d 1310 (9th Cir. 1995.)

       The Eighth Amendment “embodies broad and idealistic concepts of dignity,

civilized standards, humanity, and decency.” Estelle v. Gamble, 429 U.S. 97, 102 (1976).

While conditions of confinement may be harsh and restrictive without being a violation of

the Eighth Amendment, they cross the line of acceptability when they (1) involve “the

wanton and unnecessary infliction of pain,” (2) are “grossly disproportionate to the severity

of the crime warranting imprisonment,” (3) result “in unquestioned and serious deprivation

of basic human needs, or (4) deny an inmate “the minimal civilized measure of life’s

necessities.” Rhodes v. Chapman, 452 U.S. 337, 347 (1981).

       Where conditions of confinement are challenged, a plaintiff must make two

showings. First, the plaintiff must make an “objective” showing that the deprivation was

“sufficiently serious” to form the basis for an Eighth Amendment violation. Johnson v.

Lewis, 217 F.3d at 731.

       Second, the plaintiff must make a “subjective” showing that the prison official acted

“with a sufficiently culpable state of mind.” Id. To establish an official’s deliberate

indifference, an inmate must show that (1) the officer was aware of the risk to the prisoner's

health or safety, and (2) the officer deliberately disregarded that risk. Farmer v. Brennan,


INITIAL REVIEW ORDER BY SCREENING JUDGE - 3
           Case 1:20-cv-00583-DCN Document 9 Filed 03/08/21 Page 4 of 11




511 U.S. at 837. To rebut the subjective inquiry, prison officials may present evidence that

they reasonably responded to the risk. Id. at 844–45. Mere negligence is not sufficient to

establish deliberate indifference; rather, the official’s conduct must have been wanton. Id.

at 835.

          The Prison Litigation Reform Act of 1995 (“PLRA”) requires prisoners to properly

exhaust all available prison administrative remedies before they can bring their claims in a

new or ongoing civil rights lawsuit challenging the conditions of their confinement. 42

U.S.C. § 1997e(a); see Cano v. Taylor, 739 F.3d 1214, 1220-21 (9th Cir. 2014). “Proper”

exhaustion means that the prisoner must comply “with [the prison’s] deadlines and other

critical procedural rules.” Woodford v. Ngo, 548 U.S. 81, 90-91 (2006).“There is no

question that exhaustion is mandatory under the PLRA and that unexhausted claims cannot

be brought in court.” Jones v. Bock, 549 U.S. 199, 211 (2007).

             2. Factual Allegations and Discussion re: Flooding Claims

          Plaintiff alleges that Defendants Correctional Officer Burrus, Sergeant Taylor,

Sergeant Bon Jovi, and Warden Jay Christensen knew that Plaintiff’s assigned cell at the

Idaho State Correctional Center (ISCC), No. D-2 8A, had been flooding for years during

rain or snow storms, but did not resolve the issue. On or about May 1, 2020, Plaintiff

slipped in a pool of water and fell down, tearing his Achilles tendon, as a result of standing

water in his cell. Dkt. 1, Complaint.

          Plaintiff’s Grievance of October 30, 2020, says that he notified Defendants Burns

and Bon Jovi verbally in May and October 2020 about the flooding problem. Dkt. 1-1, pp.

1-2, Grievance Form No. IC-200000948. It does not appear that Plaintiff filed a grievance


INITIAL REVIEW ORDER BY SCREENING JUDGE - 4
            Case 1:20-cv-00583-DCN Document 9 Filed 03/08/21 Page 5 of 11




complaining about his injury within 30 days of his slip and fall incident. Therefore, he may

not be able to pursue his injury claim for $1,000,000 in damages against Defendants for

failure to exhaust administrative remedies. Plaintiff’s grievance was filed many months

after the injury and asked for the remedy of fixing the leak before winter arrived; it did not

request damages for a prior injury from May 2020. See Booth v. Churner, 532 U.S. 731

(2001) (The Prison Litigation Reform Act (PLRA) requires administrative exhaustion even

where grievance process does not permit award of money damages and prisoner seeks only

money damages, as long as grievance tribunal has authority to take some responsive

action.).

       The Court will permit Plaintiff to proceed to the preliminary procedural stage of

litigation, where his claims for money damages may be dismissed if his exhaustion of

remedies was deficient, and, indeed, his entire lawsuit may be dismissed, because he does

not appear to be requesting injunctive relief that corresponds to the claim he did properly

exhaust—the water pooling condition that still existed in October 2020. See Griffin v.

Arpaio, 557 F.3d 1117, 1119 (9th Cir. 2009) (Griffin’s grievance appeals did not mention

the alleged disregard of his lower bunk assignment, instead continuing to demand a ladder

or stool to access the top bunk; therefore, his claims that prison officials disregarded an

order for a lower bunk was not properly exhausted). See also McCollum v. California Dep't

of Corr. & Rehab., 647 F.3d 870, 876 (9th Cir. 2011) (The district court correctly

concluded that the claims by Spooner, Iloff, Dacus, and Mourland failed to alert CDCR

that their grievances sought redress for the absence of a paid Wiccan chaplaincy—an

allegedly unexhausted claim in the complaint. In particular, “Spooner’s grievance stated


INITIAL REVIEW ORDER BY SCREENING JUDGE - 5
         Case 1:20-cv-00583-DCN Document 9 Filed 03/08/21 Page 6 of 11




that CDCR did not have a full-time chaplain, but did not suggest a full-time chaplain was

required, instead proposing that Spooner himself serve as an inmate minister. Iloff’s

grievance alleged religious discrimination in the form of unequal access to worship spaces.

Dacus similarly grieved of inadequate access to sacred items and generally inadequate

accommodations of minority religions. Mourland alleged insufficient access to Wiccan

vendors of religious materials. These grievances give notice that inmates allege the prison

policies fail to provide for certain general Wiccan religious needs and free exercise, but do

not provide notice that the source of the perceived problem is the absence of a paid Wiccan

chaplaincy.”).

       Because exhaustion of administrative remedies appears at issue, the Court will not

issue the standard disclosure and discovery order, but will permit the parties to review the

procedural posture of the case and engage in disclosures and discovery related only to

procedural issues if Defendants decide to pursue preliminary procedural defenses.

          3. Conclusion re: Flooding Claims

       The Court will liberally construe Plaintiff’s Complaint and permit him to proceed

as outlined above on the flooding conditions of confinement claims. This Order does not

guarantee that any of Plaintiff’s claims will be successful; it merely finds that one or more

is colorable, meaning that the claims will not be summarily dismissed at this stage. This

Order is not intended to be a final or a comprehensive analysis of Plaintiff’s claims, but it

is only a determination that one or more of Plaintiff’s claims is plausible and should

proceed to the next stage of litigation.




INITIAL REVIEW ORDER BY SCREENING JUDGE - 6
         Case 1:20-cv-00583-DCN Document 9 Filed 03/08/21 Page 7 of 11




       The Court will not issue the standard disclosure and discovery order at this point,

but will permit Defendants to determine whether they desire to contest any procedural or

legal issues that may eliminate the need for full discovery. Defendants will be permitted to

file an early motion for dismissal or summary judgment. Defendants and Plaintiff will be

required to disclose and exchange all information and records that are relevant to threshold

procedural issues set forth in any motion within 30 days after service of any such motion.

Plaintiff will then have an additional 30 days to file a response (60 days total). Should

Defendants file an answer, rather than a motion, the Court will issue a disclosure and

discovery order.

          4. Severance of Medical Claims

        Plaintiff also alleges that Defendants Chris Johnson, Rona Siegert, and Physician’s

Assistant Reese failed to give him timely and appropriate medical care for his Achilles

tendon injury. This claim is legally unrelated to the claim that non-medical prison officials

have permitted standing water to remain in his cell, which caused his fall, and there are no

common defendants among the two sets of claims.

        Claims against multiple defendants within a single pleading must comply with

Federal Rule of Civil Procedure 20(a)(2). That rule requires that at least one claim against

all defendants must “arise out of the same transaction, occurrence, or series of transactions

or occurrences” and raise “a question of law or fact common to all defendants.” See Fed.

R. Civ. P. 20(a)(2). Claims that do not meet these criteria must be separated into different




INITIAL REVIEW ORDER BY SCREENING JUDGE - 7
           Case 1:20-cv-00583-DCN Document 9 Filed 03/08/21 Page 8 of 11




lawsuits.1 The Court will allow only similar claims, grouped by similar defendants, to be

included in a complaint. Therefore, the medical claims will be severed into a separate

lawsuit.

                                               ORDER

        IT IS ORDERED:

        1. Plaintiff may proceed on the flooding conditions of confinement claims against

            Defendants Correctional Officer Burrus, Sergeant Taylor, Sergeant Bon Jovi,

            and Warden Jay Christensen.

        2. The following claims are severed from this action: medical claims against

            Defendants Chris Johnson, Rona Siegert, and Physician’s Assistant Reese. The

            Clerk of Court shall open a new case and file a copy of Plaintiff’s Complaint in

            that action. The Court will issue a separate screening order in that case.

        3. Defendants will be allowed to waive service of summons by executing, or having

            counsel execute, the Waiver of Service of Summons as provided by Fed. R. Civ.

            P. 4(d) and returning it to the Court within 30 days. If Defendants choose to

            return the Waiver of Service of Summons, the answer or pre-answer motion will

            be due in accordance with Rule 12(a)(1)(A)(ii). Accordingly, the Clerk of Court

            will forward a copy of the Complaint (Dkt. 1) with exhibits, a copy of this Order,




1
  See, e.g., George v Smith, 507 F.3d 605, 607 (7th Cir. 2007) (in PLRA context: “A buckshot complaint
that would be rejected if filed by a free person—say, a suit complaining that A defrauded the plaintiff, B
defamed him, C punched him, D failed to pay a debt, and E infringed his copyright, all in different
transactions—should be rejected if filed by a prisoner.”).


INITIAL REVIEW ORDER BY SCREENING JUDGE - 8
      Case 1:20-cv-00583-DCN Document 9 Filed 03/08/21 Page 9 of 11




        and a Waiver of Service of Summons to the following counsel:

                   Mark Kubinski, Deputy Attorney General for the State of Idaho,

                   Idaho Department of Corrections, 1299 North Orchard, Ste. 110,

                   Boise, Idaho 83706, on behalf of Defendants Correctional Officer

                   Burrus, Sergeant Taylor, Sergeant Bon Jovi, and Warden Jay

                   Christensen.

     4. Should any entity determine that the individuals for whom counsel for the entity

        was served with a waiver are not, in fact, its employees or former employees, or

        that its attorney will not be appearing for the entity or for particular former

        employees, it should file a notice within the CM/ECF system, with a copy mailed

        to Plaintiff, identifying the individuals for whom service will not be waived.

     5. If Plaintiff receives a notice from Defendants indicating that service will not be

        waived for an entity or for certain individuals, Plaintiff will have an additional

        90 days from the date of such notice to file a notice of physical service addresses

        of the Defendants, or claims against them may be dismissed without prejudice

        without further notice.

     6. Each party must ensure that all documents filed with the Court are

        simultaneously served upon the opposing party (through counsel if the

        party has counsel) by first-class mail or via the CM/ECF system, pursuant

        to Federal Rule of Civil Procedure 5. Each party must sign and attach a

        proper mailing certificate to each document filed with the court, showing

        the manner of service, date of service, address of service, and name of


INITIAL REVIEW ORDER BY SCREENING JUDGE - 9
      Case 1:20-cv-00583-DCN Document 9 Filed 03/08/21 Page 10 of 11




        person upon whom service was made.

     7. Plaintiff and Defendants will be required to disclose and exchange all

        information and records that are relevant to the threshold issues identified in any

        motion filed by Defendants within 30 days after the filing of such motion.

        Plaintiff will then have an additional 30 days to file a response (60 days total).

        Should Defendants file an answer, rather than a motion, the Court will issue a

        disclosure and discovery order and set a dispositive motion deadline.

     8. No other discovery will be permitted or disclosures required until further order

        of the Court.

     9. Relevant documents may be produced in a redacted form if necessary for

        security or privilege purposes; and, if necessary, the producing party must

        provide a security/privilege log sufficiently describing any undisclosed relevant

        documents which are alleged to be subject to nondisclosure. Any party may

        request that the Court conduct an in camera review of withheld documents or

        information.

     10. Submission of an earlier motion for summary judgment addressing procedural

        or preliminary issues does not foreclose any party from later filing a motion for

        summary judgment on the merits or to assert immunity or other defenses after

        full discovery.

     11. The Court will not consider ex parte requests unless a motion may be heard ex

        parte according to the rules and the motion is clearly identified as requesting an

        ex parte order, pursuant to Local Rules of Civil Practice before the United States


INITIAL REVIEW ORDER BY SCREENING JUDGE - 10
      Case 1:20-cv-00583-DCN Document 9 Filed 03/08/21 Page 11 of 11




        District Court for the District of Idaho 7.2. (“Ex parte” means that a party has

        provided a document to the court, but that the party did not provide a copy of the

        document to the other party to the litigation.)

     12. All Court filings requesting relief or requesting that the Court make a ruling or

        take an action of any kind must be in the form of a pleading or motion, with an

        appropriate caption designating the name of the pleading or motion, served on

        all parties to the litigation, pursuant to Federal Rule of Civil Procedure 7, 10 and

        11, and Local Rules of Civil Practice before the United States District Court for

        the District of Idaho 5.1 and 7.1. The Court will not consider requests made in

        the form of letters.

     13. No party may have more than three pending motions before the Court at one

        time, and no party may file a motion on a particular subject matter if that party

        has another motion on the same subject matter then pending before the Court.

        Motions submitted in violation of this Order may be stricken, summarily denied,

        or returned to the moving party unfiled.

     14. Plaintiff must notify the Court immediately if Plaintiff’s address changes.

        Failure to do so may be cause for dismissal of this case without further notice.


                                                DATED: March 8, 2021


                                                _________________________
                                                David C. Nye
                                                Chief U.S. District Court Judge



INITIAL REVIEW ORDER BY SCREENING JUDGE - 11
